DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on June 08 2022 is acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the side surface of the memory cell includes a first concave portion at a side surface of the switching element, and the sidewall spacer includes: a first portion on a side surface of the upper electrode pattern, and a second portion on the first concave portion, the second portion being thicker in the first direction than the first portion.”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 14 is that the prior art does not disclose or suggest the claimed limitations “…the switching element has a second width in the horizontal direction, the second width being smaller than the first width, and the sidewall spacer includes: a first portion on a side surface of the upper electrode pattern, and a second portion on the side surface of the switching element, the second portion being thicker in the horizontal direction than the first portion.”, in combination with the rest of the limitations of claim 14.  
The primary reasons for allowance of the independent claim 20 is that the prior art does not disclose or suggest the claimed limitations “…a first portion on the first concave side surface of the switching element, the first portion being thicker in a horizontal direction than a portion of the sidewall spacer on a side surface of the upper electrode pattern, and a second portion on the second concave side surface of the data storage element, the second portion being thicker in the horizontal direction than a portion of the sidewall spacer on a side surface of the intermediate electrode pattern.”, in combination with the rest of the limitations of claim 20.  
The closest prior art reference Lee (US 2021/0313397 A1) teaches a concave surface of the memory device (150; Fig.1) and sidewall surfaces having a first thickness (160; Fig.1) but does not teach the rest of the limitations of claim 1. 
The second closest prior art reference Chuang et al. (US 2018/0158869 A1) teaches a portion of the sidewall spacer (127; Fig.14) on a side surface of the upper electrode pattern (133; Fig.14) and a second portion (129; Fig.14) but does not teach the rest of the limitations of the claims above. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mounir S Amer/Primary Examiner, Art Unit 2894